DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et al (Pub. No.: US 2015/0148672) in view of Kim et al (Pub. No.: US 2016/0374645).
Regarding claims 1-2, 11, 20, Savord et al disclose an ultrasound diagnosis apparatus [see 0033, 0048] comprising:
a high voltage power source (electrical power supply 20) [see abstract];
a transmission circuit (electrical conductor 16) configured to receive power from the high voltage power source, generate a pulse generating an ultrasound wave and apply the ultrasound wave to a probe in the ultrasound diagnosis apparatus [see abstract];

a processor configured to control the power circuit (capacitor 34) configured to supply the shear wave mode power when the shear wave mode is in operation [see 0021-0023, 0053] by disclosing the ultrasound transducer head comprises an ultrasound transducer for shear wave elastography imaging [see 0033];
control the high voltage power source and the power circuit [see 0021-0027].
Savord et al don’t explicitly mention insufficient power of the shear wave mode power is supplied from the high voltage power source to the transmission circuit and the shear wave mode power is constantly supplied to the transmission circuit.
	Nonetheless, Kim et al disclose insufficient power of the shear wave mode power is supplied (using the low power controller, emphasis added) from the high voltage power source to the transmission circuit by disclosing a low power mode controller 300 includes a high voltage which drives the ultrasonic probe 100 to generate and distribute a voltage necessary for the entire system [see 0009, 0011, 0037, 0057].
As disclosed herein, the operating power disclosed [see 0009, 0011] by Kim et al implies is constantly supplied to the transmission circuit (emphasis added and see 0006)
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Savord et al and Kim et al by supplying insufficient power of the shear wave mode power from the high voltage power source to the transmission circuit; for applying the operating power to the RX circuit [see 0010, Kim et all] and having the shear wave mode power is 

Regarding claims 3, 12-13, 15, Savord et al disclose wherein the power circuit comprises:
a capacitor charged with the electric energy for supplying the shear wave mode power (by providing adequate power to the transducer head with sufficiently high power to excite e.g. either a push pulse) [see 0021-0023, 0053] by disclosing the ultrasound transducer head comprises an ultrasound transducer for shear wave elastography imaging [see 0033];
a constant current circuit (electrical conductor) connected with the high voltage power source and configured to supply the electric energy for supplying the shear wave mode power to the capacitor [see 0024, 0034-0035, 0047] by disclosing electrical power supplies of a base station and for transmitting electrical power from the power supplies to the transducer head at different power levels [see 0035];
a first switch configured to control connection between the constant current circuit (electrical conductor) and the capacitor [see 0024] by disclosing a controllable switch for electrically connecting the capacitor to the electrical conductor [see 0024] and each of the plurality of electric conductors are connected or connectable to a capacitor [see 0036];
a second switch configured to control connection between the capacitor and the transmission circuit [see 0026-0027] so that switching between the different power levels can be achieved without a significant voltage drop and without a significant increase of the current since the capacitor is slowly charged by means of the supply voltage before the power level is increased [see 0021].

Regarding claims 4, 14, Savord et al disclose control the power circuit such that the connection between the constant current circuit and the capacitor is cut off by turning off the first switch [see 0053] 

the capacitor is connected with the transmission circuit by turning on the second switch, to supply the shear wave mode power to the transmission circuit based on the electric energy stored in the capacitor [see 0056].

Regarding claims 5, 16, Savord et al disclose control the power circuit such that the constant current circuit is connected with the capacitor by turning on the first switch [see 0053, 0056];
the connection between the capacitor and the transmission circuit is cut off by turning off the second switch to charge the capacitor with the electric energy based on a current supplied from the constant current circuit [see 0053, 0056].

Regarding claim 6, Savord et al disclose a discharging circuit configured to discharge the electric energy stored in the capacitor [see 0025, 0053] by disclosing A discharge element 38 is connected in parallel to the charge capacitor 34 to discharge the capacitor 34 [see 0053] and a discharging element connected in parallel to the capacitor for discharging the capacitor. By means of the discharging element the charge stored in the capacitor can be removed when the capacitor is not used or the transducer is unplugged from the base station to avoid electrical shocks [see 0025].

Regarding claim 8, Savord et al disclose generate a pulse generating the shear wave by using the shear wave mode power and applies the pulse to the probe [see 0033, 0047 and claim 12] by disclosing an ultrasound transducer for shear wave elastography imaging [see 0033].

.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et al (Pub. No.: US 2015/0148672) in view of Kim et al (Pub. No.: US 2016/0374645) as applied to claim 1 above and further in view of Amemiya et al (Pub. No.: US 2012/0197130) and Chu et al (Pub. No.: US 2009/0206676).
Regarding claims 7, 17, Savord et al don’t disclose a third switch configured to control connection between the capacitor and a ground, and when the shear wave made ends or an operation of charging the capacitor with the electric energy is not performed and control the discharging circuit such that the capacitor is connected with the ground by turning on the third switch to discharge the electric energy stored in the capacitor.
Nonetheless, Amemiya et al disclose a third switch configured to control connection between the capacitor and a ground, and when the shear wave mode ends or an operation of charging the capacitor with the electric energy is not performed and control the discharging circuit such that the capacitor is connected with the ground by turning on the third switch to discharge the electric energy stored in the capacitor [see 0019, 0056-0058].
In addition, Chu et al disclose switch 207 selectively grounds the input of the power amplifier 209 and shorts the capacitor 208 to ground in response to the switch control signal 280. The switch 207 is controlled to provide that the voltage across the capacitor 208 equals zero at some time, by operating the switch 207 as a return-to-zero switch [see 0020-0024].
.

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Savord et al (Pub. No.: US 2015/0148672) in view of Kim et al (Pub. No.: US 2016/0374645) as applied to claim 8 above and further in view of Lee et al (Pub. No.: US 2016/0249883)
Regarding claims 9, 18, Savord et al and Kim et al don’t disclose control the probe such that the shear wave is transmitted to an object, an echo signal of the shear wave, reflected from the object, is received to calculate a propagation velocity of the shear wave, and an elasticity image is generated.
Nonetheless, Lee et al disclose the probe such that the shear wave is transmitted to an object, an echo signal of the shear wave, reflected from the object, is received to calculate a propagation velocity of the shear wave, and an elasticity image is generated [see abstract, 0100-0109, figs 3-8, 10-12 and 14-16A] by disclosing calculating, by the ultrasound imaging apparatus 1000, a shear modulus of the ROI, based on a propagation velocity of a shear wave in the ROI [see 0109] and generate an elasticity image that visualizes the deformation of the object 10 due to a pressure [see 0206] and the propagation velocity of the shear wave 328 may be determined according to any of the stiffness, Young's modulus, and/or shear modulus of the tissue [see 0100-0109].
.

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 

Applicant argues according to a non-limiting embodiment of the present disclosure, as shown below in FIG. 6, by controlling the high voltage power source and the power circuit such that the shear wave mode power is constantly supplied to the transmission circuit, the disclosed apparatus 1s capable of generating instantaneous, constant distortion-free pulses even in the shear wave mode, which requires higher power than other ultrasonic modes. Also, observation pulses of reflected waves of shear wave mode pulses can be acquired without distortion.
Savord is concerned with switching between the different power levels without a significant voltage drop and without a significant increase of the current. Savord also simply discloses “increased power distribution can be provided to increased power distribution can be provided, therefore, different ultrasound transducers can be integrated in the transducer head having different power consumptions.” See paragraph [0021] of Savord. As such, Savord does not teach or suggest that the shear wave mode power is constantly supplied to the transmission circuit.
Kim merely discloses that “the low power mode controller 300 includes a high voltage which drives the ultrasonic probe 100 to generate and distribute a voltage necessary for the entire system and 
Accordingly, Applicant respectfully submits that the combination of Savord and Kim fails to disclose or make obvious the feature (emphasis added) “wherein the processor 1s further configured to control the high voltage power source and the power circuit such that insufficient power of the shear wave mode power is supplied from the high voltage power source to the transmission circuit and the shear wave mode power is constantly supplied to the transmission circuit” recited in claim 1 and similarly recited in claims 11 and 20.
The examiner disagrees because the operating power disclosed [see 0009, 0011, 0037, 0057] by Kim et al implies is constantly supplied to the transmission circuit (emphasis added)
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Savord et al and Kim et al by supplying insufficient power of the shear wave mode power from the high voltage power source to the transmission circuit; for applying the operating power to the RX circuit [see 0010, Kim et all] and having the shear wave mode power is constantly supplied to the transmission circuit; to provide enough power to transmit, thereby avoiding power drop which can lead to small magnitudes of tissue motion and poor shear wave measurements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.